DETAILED ACTION
This office action is in response to the RCE filed August 26, 2021 in which claims 1-8, 12, 14, 15, 18, 19, 22, 25, 29, 35, 37, 41, 49, 56-58 are presented for examination and claims 9-11, 13, 16, 17, 20, 21, 23, 24, 26-28, 30-34, 36, 38-40, 42-48, and 50-55 are canceled.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 26, 2021 has been entered.

Response to Arguments
	 Applicant’s First Argument:  Objection to the drawings for failing to depict “wherein at least one layer of the core is configured to be thicker than at least one other layer of the core by at least two orders of magnitude” should be withdrawn because a 
	Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  As the overall novelty of the present application is directed to a particular impact absorbing helmet structure, understanding the overall materials, orientations, and relative positions and sizes of the individual layers relative to one another is necessary for a proper understanding of the subject matter sought to be patented.  Additionally, depiction of this particular structural feature is of particular importance in understanding the subject matter sought to be patented as one of ordinary skill in the art would recognize that in impact absorbing helmet shells, rigid layers are typically orders of magnitude thinner than surrounding less-rigid layers, contrary to the limitations of claim 4.  The objection is maintained (see below).

Applicant’s Second Argument:  Objection to claim 5 should be withdrawn in view of current amendments to claim 5.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are persuasive as to the basis of objection to claim 5 detailed in the prior office action.  However, claim 5 is now objected to on an updated basis (see below).  The objection is withdrawn.

Applicant’s Third Argument:  Rejection of claim 7 under 35 USC 112(b) should be withdrawn in view of current amendments to claim 7.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Although current amendments to claim 7 do make claim 7 more clear, inconsistency with claim 1 remains as to which direction is “inner” and which is “outer.”  When claim 1 recites an “outer” layer it seems to be referring to a direction away from the head of a wearer.  However, claim 7 makes clear that the direction “outer” as referenced with the inner layer is referring to a direction closer to the head of the wearer.  This inconsistency cannot be maintained while still providing sufficient definiteness to the claims.  The directions “inner” and “outer” must be consistent for all claimed structures to provide proper definiteness.  Examiner respectfully suggests that the claims (and specification and drawings, as necessary) all be amended to clearly and consistently establish on the record which direction relative to the head of a wearer “inner” and “outer” each designate.  These directions should be consistent as to all disclosed structures.  The rejection is maintained (see below).

Applicant’s Fourth Argument:  Rejection of the claims under 35 USC 102 and 35 USC 103 over various cited references should be withdrawn in view of current amendments to the claims.
Examiner’s Response:  In view of Applicant’s amendment, the search has been updated and new prior art has been identified and applied.  Applicant’s arguments, which appear to be drawn only to the newly amended limitations and previously presented rejections, have been considered but are moot in view of the new grounds of rejection. 

Applicant’s Fifth Argument:  Newly added claims 56 and 57 do not introduce new matter under 35 USC 112(a) and find support in paras. 0010 and 0155-0157 of the specification.
Examiner’s Response:  Applicant’s arguments have been fully and they are partially persuasive.  Examiner agrees that claim 56 does not introduce new matter.  However, claim 57 does appear to constitute new matter (see rejection under 35 USC 112(a), below) because outer layer 30 as disclosed in paras. 0155-0157 of the instant specification appears to comprise EVA material with low Shore A hardness levels (between 7 Shore A and 25 Shore A).  Examiner respectfully asserts that one of ordinary skill in the art would not consider such materials to be “rigid” in this context.  Claim 57 is also rejected under 35 USC 112(a) for depending from rejected claim 1 (see rejection under 35 USC 112(a), below). 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “wherein at least one layer of the core is configured to be thicker than at least one other layer of the core by at least two orders of magnitude” as recited in claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites the limitation “wherein the core comprises at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer having a hardness in a range of approximately 28 Shore D to approximately 68 Shore D.”  However, for further clarity, it is respectfully suggested that claim 5 be amended to recite, for example, “wherein the core comprises at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer, the layer of polymer having a hardness in a range of approximately 28 Shore D to approximately 68 Shore D.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12-15, 18, 19, 22, 25, 29, 35, 37, 41, 49, 56, and 57 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “wherein the outer layer is disposed on the core without a gap therebetween.”  This negative limitation constitutes new matter because it was not present in the disclosure as originally filed.  Examiner respectfully asserts that although the drawings of the present application do depict the outer layer disposed on the core without a gap therebetween, this is not sufficient to provide support for such a negative limitation.  Examiner respectfully suggests that Applicant amend claim 1 to positively recite the structure(s).
Claim 57 recites the limitation “wherein the outer layer is rigid.”  Upon information and belief, this limitation was not present in the disclosure as originally filed as outer layer 30 is disclosed as comprising EVA with a hardness of between 7 Shore A and 25 Shore A (see paras. 0155-0157), which would not be considered by one of ordinary skill in the art in this context as a “rigid” material.
Dependent claims are rejected at least for depending from a rejected claim.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “wherein the inner layer of the plurality of impact absorbing layers comprises an outer layer configured to contact a head of a wearer of the protective headgear, the outer layer being configured to conform to the head of the wearer and reduce any gaps between the outer layer and the head of the wearer.”  This limitation renders the claim indefinite because it indicates that an “outer” layer is the layer configured to be disposed closest to the head of a wearer.  However, claim 1, from which claim 7 depends, the “outer layer” is a layer that is configured to be disposed further away from the head of the wearer.  Taken together, these limitations render the claim indefinite because it is unclear which directions “inner” and “outer” are intended to designate.  Examiner respectfully suggests that the claims (and specification and drawings, as necessary) be amended so that recitations of “inner” and “outer” in relation to all claimed structural elements of the protective headgear have consistent meanings relative to the head of the wearer (i.e. “inner” is always closer to the head of the wearer and “outer” is always further from the head of the wearer, as is far more conventional in the headgear arts). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 12, 14, 15, 18, 19, 56, and 57 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pub No. 2015/0089721 Hanna.
To claim 1, Hanna discloses a protective headgear (20) (see Figures 1-5; paras. 0029-0044) comprising:
a rigid core (34,44) (see Figures 3-3A; paras. 0031, 0036-0038); and
a plurality of impact absorbing layers (1st annotated Figures 3-3A, see below; the plurality of impact absorbing layers includes two layers, the rubber layer 32 disposed on the outer surface of rigid core 34,44 being the outer layer, and the inner layer being the combination of components 32/36,38,40 disposed on the inner surface of rigid core 34,44; Examiner respectfully notes that claim 1 does not recite, for example, that the each of the plurality of impact absorbing layers consists of a single material; as such, an interpretation wherein the inner layer comprises the combination of components 32/36,38,40 as designated in 1st annotated Figures 3-3A, is proper; Examiner further notes that some of the reference numerals such as 32 and 36 in Figures 2-3A appear to be incorrect/inconsistent in Hanna due to inadvertent errors included in Hanna) disposed on the core and configured to absorb impact incident on the protective headgear (1st annotated Figures 3-3A; paras. 0029-0030, 0033, 0037, 0039, 0044); said plurality of impact absorbing layers comprising an inner layer and an outer layer disposed on opposed sides of said rigid core, and wherein the outer layer is disposed on the core without a gap therebetween (1st annotated Figures 3-3A);
	wherein at least one of said impact absorbing layers comprises a plurality of impact absorbing components (1st annotated Figures 3-3A; the inner layer comprises components 32, 38, and 40);
	wherein at least one of said inner and said outer layer comprises a plurality of grooves positioned near a bottom edge of a rear portion of the headgear and configured to allow the headgear to flex in response to a frontal impact (1st annotated Figures 3-3A; para. 0038; the grooves are the areas in rubber layers 32/36 comprising the barbs of core 34,44).
Examiner respectfully notes that the limitation “configured to allow the headgear to flex in response to a frontal impact” is functional and does not positively recite a structural limitation but instead requires the ability to so perform and/or function.  As Hanna discloses the structure of headgear as claimed, there would be a reasonable expectation for the headgear of Hanna to perform such function.

    PNG
    media_image1.png
    899
    670
    media_image1.png
    Greyscale

To claim 2, Hanna further discloses protective headgear wherein the core comprises a rigid material (paras. 0031, 0036-0038).

To claim 3, Hanna further discloses protective headgear wherein the core comprises two or more layers of materials (1st annotated Figures 3-3A; the core comprises layers 34 and 44).

To claim 4, Hanna further discloses protective headgear wherein at least one layer of the core is configured to be thicker than at least one other layer of the core by at least two orders of magnitude (1st annotated Figures 3-3A).

To claim 7, (insofar as definite and as best understood by Examiner) Hanna further discloses protective headgear wherein the inner layer of the plurality of impact absorbing layers comprises an outer layer (40) configured to contact a head of a wearer of the protective headgear, the outer layer being configured to conform to the head of the wearer and reduce any gaps between the outer layer and the head of the wearer (see Figures 1-3A; paras. 0037, 0039).

To claim 8, Hanna further discloses protective headgear wherein the plurality of impact absorbing layers comprises at least one of a rigid layer and a non-rigid layer (1st annotated Figures 3-3A; paras. 0029-0031, 0033, 0036-0037, 0039; inasmuch as currently claimed the inner layer and the outer layer will necessarily possess differing levels of rigidity due to their differing material compositions and one of the two layers will therefore necessarily be more rigid than the other layer; as such, the relatively more rigid layer can properly be considered a “rigid” layer while the relatively less rigid layer can properly be considered a “non-rigid” layer; Examiner further respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the reference meets the claim).

To claim 12, Hanna further discloses protective headgear wherein the plurality of impact absorbing layers comprises at least one barrier layer (1st annotated Figures 3-3A; inasmuch as currently claimed, either of the impact absorbing layers would be capable of functioning as a barrier against rain water contacting the head of a wearer and could therefore properly be considered a “barrier” layer; Examiner respectfully notes that the specification does not recite a specific definition for what constitutes a “barrier layer;” see para. 0011 of the specification of the instant application).

To claim 14, Hanna further discloses protective headgear wherein the plurality of impact absorbing layers comprises a liner (42) removably and replaceably coupled to an interior of the protective headgear (see Figure 3; para. 0037).

To claim 15, Hanna further discloses protective headgear wherein the liner comprises at least one of a material providing a wicking effect, a material providing an anti-bacterial effect, a material providing an anti-microbial effect, and a material configured to function as a moisture barrier (para. 0037).

To claim 18, Hanna further discloses protective headgear wherein the plurality of impact absorbing components comprises at least one of fluid-filled bladders, gas-filled bladders, liquid- filled bladders, semifluid-filled bladders, semisolid bladders, vinyl encased impact absorbing members, and mechanical shock absorbing components (paras. 0033, 0037, 0039).

To claim 19, Hanna further discloses protective headgear wherein the plurality of impact absorbing components comprise one or more layers of foam (para. 0037).

To claim 56, Hanna further discloses protective headgear wherein the outer layer is an outermost layer of the protective headgear (1st annotated Figures 3-3A).

To claim 57, Hanna further discloses protective headgear wherein the outer layer is rigid (para. 0030; Examiner further respectfully notes that absent further distinguishing limitations in the claim regarding parameters such as flexural rigidity and/or modulus of elasticity or specific materials, the reference meets the claim).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna (as applied to claims 1 and 3, above) in view of USPN 8,615,817 Phillips and in further view of 2012/0177869 Micarelli.
To claim 5, Hanna discloses protective headgear wherein the core comprises stainless steel as well as other exceptionally strong materials having strength and penetration resistance (para. 0007).
Hanna does not expressly disclose protective headgear wherein the core comprises at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer.
However, Phillips teaches protective headgear (20 of Figures 4, 8a, and 8b) comprising a rigid core (26) wherein the core comprises at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer (col. 6, lines 46-63).
Hanna and Phillips teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the core of Hanna to include at least one of a layer of carbon fiber reinforced polymer and a layer of reinforced polymer as taught by Phillips because Phillips teaches that this configuration is known in the art and provides a hard surface for energy dissipation whilst allowing a degree of compression or crushing to facilitate increased energy absorption (col. 6, lines 46-63).  It would further have been obvious to one of ordinary skill in the art that a core comprising a layer of carbon fiber reinforced polymer and a layer of reinforced polymer would be both rigid and lightweight.  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
The modified invention of Hanna (i.e. Hanna in view of Phillips, as detailed above) does not expressly teach protective headgear comprising a layer of reinforced polymer having a hardness in the range of approximately 28 Shore D to approximately 68 Shore D.
However, Micarelli teaches a protective headgear (see Figure 7; para. 0007) comprising a layer of reinforced polymer having a hardness in the range of approximately 28 Shore D to approximately 68 Shore D (para. 0067).
Hanna, Phillips, and Micarelli teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the headgear of Hanna coupled with Phillips such that the layer of reinforced polymer has a hardness in the range of approximately 28 Shore D to approximately 68 Shore D as taught by Micarelli because Micarelli teaches that this configuration is known in the art and beneficial for providing ballistic protection (para. 0005).  Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of Phillips and Micarelli (as applied to claim 5, above) and in further view of the ScienceDirect article entitled “Carbon fiber-reinforced composites using an epoxy resin matrix modified with reactive liquid rubber and silica nanoparticles” provided along with this office action and referred to hereafter as the “ScienceDirect article.”
To claim 6, the modified invention of Hanna (i.e. Hanna in view of Phillips and Micarelli, as detailed above) teaches protective headgear comprising a layer of carbon fiber (col. 6, lines 46-63 of Phillips).
The modified invention of Hanna does not expressly teach that the layer of carbon fiber reinforced polymer comprises a plurality of carbon filaments combined with a resin and a rubberizing compound.
However, the ScienceDirect article teaches a carbon fiber reinforced polymer comprising a plurality of carbon filaments combined with a resin and a rubberizing compound (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the layer of carbon fiber of the modified invention of Hanna to comprise a plurality of carbon filaments combined with a resin and a rubberizing compound as taught by the ScienceDirect article because the ScienceDirect article teaches that this configuration is known in the art and provides superior performance (Abstract).  Examiner again respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hanna (as applied to claim 1, above) in view of US Pub No. 2015/0305430 Rush et al.
To claim 22, Hanna discloses protective headgear as recited above in claim 1 (see above).
Hanna does not expressly disclose protective headgear wherein the plurality of impact absorbing components comprise at least one of one or more cylindrical-shaped impact absorbing components, one or more modified cylindrical-shaped impact absorbing components, one or more conical-shaped impact absorbing components, and one or more generally conical-shaped impact absorbing components.
However, Rush teaches protective headgear (18a) (see Figures 1, 3, and 4; paras. 0019-0027) wherein a plurality of impact absorbing components comprise at least one of one or more cylindrical-shaped impact absorbing components, one or more modified cylindrical-shaped impact absorbing components, one or more conical-shaped impact absorbing components, and one or more generally conical-shaped impact absorbing components (see Figures 1 and 3; para. 0020; conical).
Hanna and Rush teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configured the impact absorbing components to be conical-shaped impact absorbing components as taught by Rush because Rush teaches that this configuration is known in the art and beneficial for providing increased energy absorption during impact (paras. 0021).

To claim 25, the modified invention of Hanna (i.e. Hanna in view of Rush, as detailed above) further teaches protective headgear wherein the at least one impact absorbing layer comprises at least one of one or more conical-shaped impact absorbing components and one or more generally conical-shaped impact absorbing components (see Figures 1 and 3 of Rush).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna (as applied to claim 1, above) in view of US Pub No. 2015/0223546 Cohen.
To claim 29, Hanna discloses protective headgear as recited above in claim 1 (see above).
Hanna does not expressly disclose a protective headgear further comprising at least one of: a forehead pad configured to be disposed at a portion of the protective headgear where a forehead of a wearer7Application No.: 16/131,050Docket No.: IMM-001CP of the protective headgear is expected to abut the protective headgear, one or more elongate strips configured to be disposed at a portion of the protective headgear where a side of the wearer's head is expected to abut the protective headgear, and one or more ear strips configured to be disposed at a portion of the protective headgear where an ear of the wearer is expected to abut the protective headgear.
However, Cohen teaches a protective headgear comprising at least one of: a forehead pad configured to be disposed at a portion of the protective headgear where a forehead of a wearer 7Application No.: 16/131,050Docket No.: IMM-001CP of the protective headgear is expected to abut the protective headgear, one or more elongate strips configured to be disposed at a portion of the protective headgear where a side of the wearer's head is expected to abut the protective headgear, and one or more ear strips configured to be disposed at a portion of the protective headgear where an ear of the wearer is expected to abut the protective headgear (see Fig. 1; para. 0051).
Hanna and Cohen teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of Hanna to include additional inner padding as taught by Cohen because Cohen teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that the additional inner padding of Cohen would provide comfort and protection from impacts for the wearer.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna (as applied to claim 1, above) in view of US Pub No. 2015/0113718 Bayer.
To claim 35, Hanna discloses protective headgear as recited above in claim 1 (see above).
Hanna does not expressly disclose protective headgear further comprising at least one abrasion resistance layer.
However, Bayer teaches protective headgear (10) (see Figure 1) comprising at least one abrasion resistance layer (para. 0030).
Hanna and Bayer teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective headgear of Hanna to include at least one abrasion resistance layer as taught by Bayer because Bayer teaches that this configuration is known in the art and provides protection from abrasion (para. 0030).  It would further have been obvious to one of ordinary skill in the art that excessive abrasions to the exterior surface of the protective headgear would make the protective headgear appear worn and unappealing.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna (as applied to claim 1, above) in view of US Pub No. 2013/0133128 Hein et al.
To claim 37, Hanna discloses protective headgear as recited above in claim 1 (see above).
However, Hein teaches a protective headgear (100) further comprising an acoustic element (104) configured to reduce one or more predetermined sound frequencies (para. 0019).
Hanna and Hein teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of the Hanna to include an acoustic element as taught by Hein because Hein teaches that this configuration is known in the art.  It would further have been obvious to one of ordinary skill that an acoustic element would help to protect the hearing of a wearer.

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna (as applied to claim 1, above) in view of US Pub No. 2016/0120238 Duncan et al.
To claim 41, Hanna discloses protective headgear as recited above in claim 1 (see above).
However, Duncan teaches a protective headgear (12) further comprising one or more sensors (40) coupled to at least one area on the protective headgear (para. 0026).
Hanna and Duncan teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the protective headgear of Hanna to include one or more sensors coupled to at least one area on the protective headgear as taught by Duncan because Duncan teaches that this configuration is known in the art and beneficial for operating a protective airbag system (para. 0026).

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna (as applied to claim 1, above) in view of US Pub No. 2009/0044316 Udelhofen.
To claim 49, Hanna further discloses protective headgear further comprising a face mask (32, as depicted in Figure 2 rather than Figures 3-3A) (see Figure 2; para. 0035).
Hanna does not expressly that face mask 32 is removable (Examiner respectfully asserts that this likely due to removable face masks being well-known and conventional in the arts and therefore not worth detailing absent further novel structural details).
However, Udelhofen teaches a protective headgear (20) comprising a removable face mask (24) (see Figs. 1-2).
Hanna and Udelhofen teach analogous inventions in the field of protective headgear.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective headgear of Hanna to include a removeable face mask as taught by Udelhofen because Udelhofen teaches that this configuration is known in the art and suitable for use while playing sports such as baseball, hockey, lacrosse, and football (para. 0036)  It would further have been obvious to one of ordinary skill in the art that a removable face mask would allow the face mask to be replaced if it became damaged.

Claim 58 is rejected under 35 U.S.C. 103 as being unpatentable over Hanna in view of US Pub No. 2016/0242487 LaRocque and in further view of US Pub No. 2014/0373257 Turner et al.
To claim 58, Hanna discloses a protective headgear (20) (see Figures 1-5; paras. 0029-0044) comprising:
a rigid core (34,44) (see Figures 3-3A; paras. 0031, 0036-0038); and
a plurality of impact absorbing layers (2nd annotated Figures 3-3A, see below) disposed on the core and configured to absorb impact incident on the protective headgear (2nd annotated Figures 3-3A; paras. 0007-0009; 0036-0038); said plurality of impact absorbing layers comprising an inner layer (32/36) (Examiner notes that some of the reference numerals such as 32 and 36 in Figures 2-3A appear to be incorrect/inconsistent in Hanna due to inadvertent errors included in Hanna) and an outer layer (32) disposed on opposed sides of said rigid core (2nd annotated Figures 3-3A).

    PNG
    media_image2.png
    899
    670
    media_image2.png
    Greyscale

Hanna discloses protective headgear wherein the outer layer comprises soft silicone rubber (paras. 0007-0008, 0036).
Hanna does not expressly disclose protective headgear wherein the outer layer comprises an ethylene-vinyl acetate-based material.
However, LaRocque teaches protective headgear (10 of Figure of Figures 1-10) wherein the outer layer comprises a soft ethylene-vinyl acetate-based material (para. 0085).
Hanna and LaRocque teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective headgear of Hanna so that the outer layer comprises soft EVA rather than soft silicone rubber as taught by LaRocque as a simple substitution of one well-known soft outer layer helmet material with another in order to yield the predictable result of providing a soft-sided helmet.  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
The modified invention of Hanna (i.e. Hanna in view of LaRocque, as detailed above) teaches protective headgear wherein the outer layer comprises EVA (para. 0085 of LaRocque).
The modified invention of Hanna does not expressly teach protective headgear wherein the EVA material has a hardness between approximately 10 shore A and approximately 60 shore A.
However, Turner teaches protective headgear (100) (see Figure 1) comprising an EVA material having a hardness between approximately 10 shore A and approximately 60 shore A (para. 0025).
Hanna, LaRocque, and Turner teach analogous inventions in the field of protective headgear.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the EVA of the modified invention of Hanna to have a hardness between approximately 10 shore A and approximately 60 shore A as taught by Turner because Turner teaches that this configuration is known in the art and beneficial for providing cushioning during an impact (para. 0025).  Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/088,744 (reference application; Examiner notes that although copending Application No. 16/088,744 appears to be nearing issuance, as of this day, March 19, 2022, Application No. 16/088,744 has not issued and this rejection is therefore directed to the claims as detailed in the Notice of Allowance filed December 13, 2021) in view of US Pub No. 2015/0305430 Rush et al.  Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/088,744 anticipates each and every limitation of claim 1 of the instant application, except for wherein at least one of said impact absorbing layers comprises a plurality of impact absorbing components.
However, Rush teaches protective headgear (18a) (see Figures 1, 3, and 4; paras. 0019-0027) wherein at least one of the impact absorbing layers (10a) comprises a plurality of impact absorbing components (12a,14a) (see Figures 1, 3, and 4; paras. 0019-0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the helmet of claim 1 of Application No. 16/088,744 such that at least one of the impact absorbing layers comprises a plurality of impact absorbing components as taught by Rush because Rush teaches that this configuration is known in the art and is beneficial for providing increased energy absorption during impacts (para. 0021).

Claim 58 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/088,744 (reference application; Examiner notes that although copending Application No. 16/088,744 appears to be nearing issuance, as of this day, March 19, 2022, Application No. 16/088,744 has not issued and this rejection is therefore directed to the claims as detailed in the Notice of Allowance filed December 13, 2021) in view of US Pub No. 2016/0242487 LaRocque and in further view of US Pub No. 2014/0373257 Turner et al. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of copending Application No. 16/088,744 anticipates each and every limitation of claim 1 of the instant application, except for wherein the outer layer comprises an ethylene-vinyl acetate-based material with a hardness between approximately 10 shore A and approximately 60 shore A.
However, LaRocque teaches protective headgear (10 of Figure of Figures 1-10) wherein the outer layer comprises a soft ethylene-vinyl acetate-based material (para. 0085).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective headgear of claim 1 of Application No. 16/088,744 so that the outer layer comprises soft EVA rather than soft silicone rubber as taught by LaRocque as a simple substitution of one well-known soft outer layer helmet material with another in order to yield the predictable result of providing a soft-sided helmet.  Examiner further respectfully notes that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (see MPEP 2144.07).
Additionally, Turner teaches protective headgear (100) (see Figure 1) comprising an EVA material having a hardness between approximately 10 shore A and approximately 60 shore A (para. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the EVA of claim 1 of Application No. 16/088,744 to have a hardness between approximately 10 shore A and approximately 60 shore A as taught by Turner because Turner teaches that this configuration is known in the art and beneficial for providing cushioning during an impact (para. 0025).  Examiner further respectfully notes that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art (see MPEP 2144.05).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732